DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-5, 7-11 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language Such claim limitation(s) is/are: a communication section, a control section in claim 1 and claim 7; and a detection section in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sampath et al. (Pub No.: 2014/0328195).
Regarding claim 1, Sampath et al. discloses a communication apparatus operating as a base station (see fig. 4, wireless device 402 comprise the AP 104 in fig. 1 see para. 0069), comprising: 
a communication section that transmits and receives a wireless signal (see fig. 4, transceiver 414 in fig. 4); and 
a control section (see HEW component 424 in fig. 4, see para. 0083) that controls a channel used by a subordinate wireless terminal, wherein 
the control section designates a first transmission scheme to a first wireless terminal that uses a channel including a specific primary channel (Sampath et al. see fig. 5b; para. 0089; legacy STAs may receive or transmit data using the secondary channels, but the transmission to or from the legacy STAs must include the primary channel (e.g., packets for a legacy STA always include the primary channel). A primary channel is a default channel used by STAs operating on the regular IEEE 802.11 protocol.). Thus the primary channel operated on the regular IEEE 802.11 protocol is read as the first transmission scheme, and 
designates a second transmission scheme different from the first transmission scheme to a second wireless terminal that uses solely a non-primary channel (Sampath et al. see fig. 5b; para. 0089; a high-efficiency STA, on the other hand, may receive or transmit data using the primary channel or may receive or transmit data only using the secondary channels (e.g., as long as the transmission to or from the high-efficiency STA includes at least one channel known by the high-efficiency STA).) The second channel used for high-efficiency transmissions to the high-efficiency STA is read as the second transmission scheme. 
Claim 6 is rejected similarly to claim 1.
Regarding claim 7, Sampath et al. discloses a communication apparatus operating to be subordinate (see fig. 4, wireless device 402 comprise the STA w/HEWC 256 in fig. 1 see para. 0069) to a base station (see fig. 1, AP 104), comprising: 
a communication section that transmits and receives a wireless signal (see fig. 4, transceiver 414 in fig. 4); and
a control section (see HEW component 424 in fig. 4, see para. 0083) that controls a communication operation performed by the communication section, wherein 
the control section exercises control in such a manner as to execute signal transmission by a second transmission scheme different from a first transmission scheme when a non-primary channel is solely used (Sampath et al. see fig. 5b; para. 0089; a high-efficiency STA, on the other hand, may receive or transmit data using the primary channel or may receive or transmit data only using the secondary channels (e.g., as long as the transmission to or from the high-efficiency STA includes at least one channel known by the high-efficiency STA).) The second channel used for high-efficiency transmissions to the high-efficiency STA is read as the second transmission scheme.
Regarding claim 12, Sampath et al. discloses a communication method by a communication apparatus operating to be subordinate (see fig. 4, wireless device 402 comprise the STA w/HEWC 256 in fig. 1 see para. 0069) to a base station, comprising the steps of: 
executing signal transmission by a first transmission scheme using a channel including a specific primary channel (Sampath et al. see fig. 5b; para. 0089; A high-efficiency STA, on the other hand, may receive or transmit data using the primary channel. A primary channel is a default channel used by STAs operating on the regular IEEE 802.11 protocol.). Thus the primary channel operated on the regular IEEE 802.11 protocol is read as the first transmission scheme; and 
executing signal transmission by a second transmission scheme different from the first transmission scheme using solely a non-primary channel (Sampath et al. see fig. 5b; para. 0089; A high-
Regarding claim 2, Sampath et al. discloses the feature wherein the control section designates the second transmission scheme having higher transmission power than a transmission power of the first transmission scheme to the second wireless terminal (Sampath et al. see fig. 5, see STA w/HEWC 506D; para. 0089, 0138; Some STAs, such as STA 506D and STA 506E may be located far away from the AP 504 as compared to other STAs. Thus, more power may be needed to transmit to these far away STAs). In other words, different power allocation is performed based on the location of the STAs 506A-E. For example, far away STAs such as high-efficiency STA 506D is allocated more power which only uses the secondary channel.
Regarding claim 3, Sampath et al. discloses the feature wherein the control section designates the second transmission scheme different from the first transmission scheme to the second wireless terminal using a frame for inducing the subordinate wireless terminal to transmit a signal (Sampath et al. see para. 0091, 0116-0118, 0129; Rather, the AP 504 may transmit the MAC message only to the high-efficiency STAs. In para. 0117 …The MAC message may also include information required for sending acknowledgments by using UL-FDMA,). Thus, the AP transmits the MAC frame to high-efficiency STAs for signal communication, where the MAC frame include information required for sending acknowledgements by using UL-FDMA.
Regarding claim 4, Sampath et al. discloses the feature wherein the communication apparatus transmits a frame containing information regarding transmission power of the wireless terminal induced 
Regarding claim 5, Sampath et al. discloses the feature wherein the control section controls the channel used by the wireless terminal on a basis of notification of a detected interference amount per channel received from the wireless terminal (Sampath et al. see para. 0012, 0061, 0062).
Regarding claim 8, Sampath et al. discloses the feature wherein the control section exercises control in such a manner as to execute signal transmission by the second transmission scheme having a lower data rate or higher transmission power than a data rate or transmission power of the first transmission scheme when the non-primary channel is solely used (Sampath et al. see fig. 5, see STA w/HEWC 506D; para. 0089, 0138; Some STAs, such as STA 506D and STA 506E may be located far away from the AP 504 as compared to other STAs. Thus, more power may be needed to transmit to these far away STAs). In other words, different power allocation is performed based on the location of the STAs 506A-E. For example, far away STAs such as high-efficiency STA 506D is allocated more power which only uses the secondary channel.
Regarding claim 9, Sampath et al. discloses the feature wherein the communication apparatus receives a frame inducing the communication apparatus to transmit a signal from the base station, and the control section exercises control over a channel and a transmission scheme used in signal transmission on a basis of the received frame (Sampath et al. see para. 0091, 0116-0118, 0129; Rather, the AP 504 may transmit the MAC message only to the high-efficiency STAs. In para. 0117 …The MAC message may also include information required for sending acknowledgments by using UL-FDMA,). Thus, the AP transmits the MAC frame to high-efficiency STAs for signal communication, where the MAC frame include information required for sending acknowledgements by using UL-FDMA.
Regarding claim 10, Sampath et al. discloses the feature wherein the communication apparatus receives a frame inducing the communication apparatus to transmit a signal and containing information 
Regarding claim 11, Sampath et al. discloses a detection section that detects an interference amount of each available channel, wherein the control section exercises control to transmit notification of the detected interference amount per channel to the base station (Sampath et al. see para. 0012, 0061, 0062).


Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAN YUEN/Primary Examiner, Art Unit 2464